                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CHARLES R. SMITH,

                       Petitioner,

       v.                                                       Case No. 19-C-1701

REED RICHARDSON,

                       Respondent.


                                      SCREENING ORDER


       On November 19, 2019, Petitioner Charles R. Smith, who is currently incarcerated at Stanley

Correctional Institution, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

After Petitioner entered a guilty plea in Milwaukee County Circuit Court, he was convicted of one

count of first degree reckless homicide and was sentenced to 27 years of initial confinement and 10

years of extended supervision.

       I must give the case prompt initial consideration pursuant to Rule 4 of the Rules Governing

§ 2254 Cases, which reads:

       If it plainly appears from the face of the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
       the judge must order the respondent to file an answer, motion, or other response
       within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to see

whether the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.
        The petition is governed by the Antiterrorism and Effective Death Penalty Act (AEDPA),

28 U.S.C. § 2254. Under AEDPA, a federal court may grant habeas relief only when a state court’s

decision on the merits was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by” decisions from the Supreme Court, or was “based on an

unreasonable determination of the facts.” 28 U.S.C. § 2254(d); see also Woods v. Donald, 135 S.

Ct. 1372, 1376 (2015). A state court decision is “contrary to . . . clearly established Federal law”

if the court did not apply the proper legal rule, or, in applying the proper legal rule, reached the

opposite result as the Supreme Court on “materially indistinguishable” facts. Brown v. Payton, 544

U.S. 133, 141 (2005). A state court decision is an “unreasonable application of . . . clearly

established federal law” when the court applied Supreme Court precedent in “an objectively

unreasonable manner.” Id. This is, and was meant to be, an intentionally difficult standard to meet.

Harrington v. Richter, 562 U.S. 86, 102 (2011). “To satisfy this high bar, a habeas petitioner is

required to ‘show that the state court’s ruling on the claim being presented in federal court was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.’” Woods, 135 S. Ct. at 1376 (quoting

Harrington, 562 U.S. at 103).

        “Habeas corpus petitions must meet heightened pleading requirements . . . .” McFarland

v. Scott, 512 U.S. 849, 856 (1994) (citing 28 U.S.C. § 2254 Rule 2(c)). The petition must “specify

all the grounds for relief available to the moving party” and “state the facts supporting each ground.”

28 U.S.C. § 2255, Rule 2(b); see also Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011) (“The

§ 2254 Rule and the § 2255 Rules mandate ‘fact pleading’ as opposed to ‘notice pleading,’ as




                                                   2
authorized under Federal Rule of Civil Procedure 8(a).”). The reason for the heightened pleading

requirement in habeas cases, as the Eleventh Circuit noted in Borden, is obvious:

        Unlike a plaintiff pleading a case under Rule 8(a), the habeas petitioner ordinarily
        possesses, or has access to, the evidence necessary to establish the facts supporting
        his collateral claim; he necessarily became aware of them during the course of the
        criminal prosecution or sometime afterwards. The evidence supporting a claim
        brought under the doctrine set forth in Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
        1194, 10 L.Ed.2d 215 (1963), for example, may not be available until the
        prosecution has run its course. The evidence supporting an ineffective assistance of
        counsel claim is available following the conviction, if not before. Whatever the
        claim, though, the petitioner is, or should be, aware of the evidence to support the
        claim before bringing his petition.

Id. at 810. Were the rule otherwise, federal habeas would be transformed into “a vehicle for a so-

called fishing expedition via discovery, an effort to find evidence to support a claim.” Id. at 810

n.31.

        Smith was charged with one count of first-degree intentional homicide in connection with

the stabbing death of Javier Bautista. Smith rejected a plea offer from the State one week before

the trial but accepted a different plea offer on the scheduled trial date. At the plea hearing, the State

advised the trial court that it had filed an amended information that reduced the charge against

Smith to one count of first-degree reckless homicide, for which the maximum sentence is forty years

of initial confinement and twenty years of extended supervision, see Wis. Stat. §§ 940.02(1);

939.50(3)(b), and recommended a prison sentence of an unspecified length to be determined by the

court. The trial court confirmed with trial counsel that the State had correctly stated the plea

agreement and asked Smith whether he understood. Smith replied, “yes.” State v. Smith, No.

2015AP1216-CR, at ¶ 4 (Wis. Ct. App. Mar. 29, 2016). When the trial court asked Smith, “And

you also understand that the court’s not bound by any negotiations or plea bargains. Do you



                                                   3
understand that,” Smith responded, “yes.” Id. The trial court continued the plea colloquy with

Smith and ultimately found him guilty. It ordered a presentence investigation (PSI) and directed

that the PSI writer not make a sentencing recommendation. Id. ¶ 5.

       At sentencing, the State restated the plea agreement: “The State is recommending prison

leaving the length up to the court . . . . The defense is free to argue.” Id. ¶ 6. After the State

summarized the offense, the victim’s daughter and sister addressed the court and urged it to impose

the maximum sentence. Defense counsel offered his sentencing recommendation as well:

       [Smith] is asking the court to consider probation. I know the court is required to do
       that. I told him that because of the seriousness of the offense that that is something
       the court will consider but that I’m not optimistic that’s the way the court would
       have to go given the court has an obligation to impose a sentence that’s consistent
       with the seriousness of the offense and need for some punishment. So I see a prison
       case here.

       What I’m asking the court to consider is a total sentence of 15 years broken down
       into five of initial confinement, ten of extended supervision.

Id. ¶ 7. Smith exercised his right of allocution and expressed his remorse. He did not discuss the

potential length of his sentence.

       The trial court imposed a sentence of twenty-seven years of initial confinement and ten years

of extended supervision. Smith filed a postconviction motion, with the assistance of appointed

postconviction counsel, seeking to withdraw his guilty plea based on the alleged ineffective

assistance of trial counsel. He alleged that his plea was not knowingly, voluntarily, and intelligently

entered because, when he spoke to his trial counsel before entering his plea, he “was promised a

sentence of ten years consisting of five years of incarceration and five years of extended

supervision.” Id. ¶ 8. The trial court denied Smith’s postconviction motion, and the Wisconsin

Court of Appeals affirmed. Smith then filed a pro se Wis. Stat. § 974.06 motion alleging that


                                                  4
postconviction counsel provided ineffective assistance when he filed the first postconviction motion

by (1) not attaching affidavits from Smith’s girlfriend and Smith’s mother to the motion and (2) not

alleging that trial counsel had provided ineffective assistance by failing to advise Smith of the

potential defense strategy of defense expert opinion testimony. The postconviction court denied the

motion and the Wisconsin Court of Appeals affirmed. The Wisconsin Supreme Court subsequently

denied Smith’s petition for review.

        In his habeas petition, Smith asserts three grounds for relief: (1) his post-conviction counsel

provided ineffective assistance in failing to raise a claim that his trial counsel was ineffective in

failing to advise him that he could be sentenced to more than 10 years of imprisonment; (2) he

should be able to withdraw his guilty plea because the plea colloquy was deficient; and (3) trial

counsel was ineffective in failing to advise Smith of the potential defense of self-defense. Smith

did not exhaust any of these claims in state court. A district court may not adjudicate a habeas

petition that contains both exhausted and unexhausted claims. See Rose v. Lundy, 455 U.S. 509,

510 (1982). Rather than dismiss a petition containing both exhausted and unexhausted claims, “a

district court might stay the petition and hold it in abeyance while the petitioner returns to state court

to exhaust his previously unexhausted claims. Once the petitioner exhausts his state court remedies,

the district court will lift the stay and allow the petitioner to proceed in federal court.” Rhines v.

Weber, 544 U.S. 269, 275–76 (2005). A stay should not be granted, however, when there is not

good cause for the petitioner’s failure to exhaust his claims in state court or when the unexhausted

claims are plainly meritless. Id. at 257. In this case, each of Smith’s unexhausted claims is plainly

meritless.




                                                    5
       First, Smith asserts that his postconviction counsel provided ineffective assistance when he

failed to raise an ineffective assistance of trial counsel claim in his postconviction motion. A claim

of ineffective assistance of trial counsel is governed by well-established law set forth by the United

States in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, the petitioner must

show (1) that counsel’s representation was deficient in that it fell below an objective standard of

reasonableness and (2) that counsel’s deficient performance deprived the defendant of a fair trial.

Id. at 687–88. A petitioner satisfies the first prong if he demonstrates that “counsel’s representation

fell below an objective standard of reasonableness.” Id. To satisfy the second prong, a petitioner

must demonstrate that “there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Id. at 694. “It is all too tempting for a

defendant to second-guess counsel’s assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude that a

particularized act or omission of counsel was unreasonable.” Id. at 689. For this reason, the

Supreme Court has made clear that “judicial scrutiny of counsel’s performance must be highly

deferential.” Id. That is, “a court must indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance,” and that “the defendant must

overcome the presumption that, under the circumstances, the challenged action ‘might be considered

sound trial strategy.’” Id. (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

       Even though Smith’s initial postconviction motion did not raise a separate ineffective

assistance of trial counsel claim, Smith rested his claim for plea withdrawal on allegations that he

received ineffective assistance from trial counsel. The Wisconsin Court of Appeals concluded that

Smith was not entitled to relief because his motion did not raise sufficient facts with respect to the


                                                  6
advice Smith claims he received before he pled guilty. Smith, No. 2015AP1216-CR, at ¶ 15. The

court explained:

       While the motion begins with the assertion that Smith “entered his plea on the
       understanding that he was promised a sentence of ten years, consisting of five years
       [of] incarceration and five years [of] extended supervision,” the motion never asserts
       that trial counsel actually told Smith that a particular sentence was guaranteed. The
       motion contends that trial counsel’s explanation “contained repeated references to
       5 years in prison,” but that is understandable, given that trial counsel ultimately
       recommended that Smith serve five years of initial confinement. In order to prove
       deficient performance, Smith is required to allege facts showing that trial counsel’s
       actions or omissions “fell below an objective standard of reasonableness.” See
       Strickland, 466 U.S. at 688. The postconviction motion does not adequately allege
       anything that trial counsel did that would lead a court to conclude that he performed
       deficiently.

Id. The court then found that the record also demonstrates that Smith is not entitled to relief:

       Regardless of what trial counsel allegedly told Smith in the bullpen, the State clearly
       stated at the plea hearing that it would be recommending prison in an amount left to
       the trial court’s direction and that the plea agreement provided that the victim’s
       family members would be allowed to offer their own sentencing recommendations.
       Both of those plea terms are clearly inconsistent with Smith being guaranteed a
       particular sentence. The trial court explicitly asked Smith whether he understood
       the State’s recitation of the plea agreement and Smith said yes. . . . [T]he record
       indicates that the terms of the plea agreement were stated in open court at the plea
       hearing and sentencing hearing, that Smith explicitly acknowledged those terms at
       the plea hearing, and that Smith did not subsequently say anything about a
       guaranteed five-year term of initial confinement, despite being given opportunities
       to do so when he met with the PSI writer and at sentencing. The record conclusively
       demonstrates that Smith is not entitled to relief.

Id. ¶¶ 16, 19. The Wisconsin Court of Appeals’ decision that trial counsel did not perform

deficiently represents a reasonable application of Strickland and was not contrary to clearly

established federal law. Postconviction counsel was therefore not ineffective for failing to raise a

separate ineffective assistance of counsel claim in the first postconviction motion.




                                                 7
        Next, I address Smith’s claim that he should be able to withdraw his guilty plea because the

plea colloquy was deficient. Although Smith asserts that the trial court failed to ascertain Smith’s

understanding of the elements of the crime charged during the plea colloquy, he does not claim that

he misunderstood the elements of the crime when he pled guilty or that his guilty plea was coerced,

unknowing, or involuntary. In short, Smith has not alleged facts that, if proven, would undermine

his testimony that he understood and agreed to his guilty plea. This claim must therefore be

dismissed.

        Finally, Smith asserts that his appellate counsel and trial counsel were ineffective because

trial counsel failed to advise Smith of the potential defense of self-defense. Smith’s argument is

belied by the fact that trial counsel sought to use Dr. Anapol, the director of the forensic science unit

at the University of Wisconsin-Milwaukee, as an expert to support a self-defense claim and litigated

the admissibility of that expert’s testimony after the State challenged its admissibility. Defense

counsel argued that Dr. Anapol was sufficiently qualified to offer expert testimony on the cause of

Bautista’s death. The State asserted that Dr. Anapol was not qualified to offer testimony in support

of Smith’s self-defense claim because Dr. Anapol was not an expert in the area of soft tissue injuries

and that allowing him to testify that Bautista’s injuries were consistent with a theory of self-defense

would usurp the fact finding process. The trial court considered the parties’ written arguments and

conducted a hearing on the issue. It ultimately concluded that the defense could call the expert

witness but only permitted Dr. Anapol to testify that Bautista’s wounds were consistent with the

victim being on top of Smith during the stabbing. Smith was present in court when the court issued

its decision. Dkt. No. 1-1 at 4. In short, Smith has not demonstrated that his trial counsel failed to

advise him of a potential self-defense theory. Smith’s petition contains no allegations regarding the


                                                   8
ineffectiveness of appellate counsel but, because trial counsel was not ineffective, it follows that

postconviction counsel was not ineffective. Accordingly, these claims will be dismissed.

        IT IS THEREFORE ORDERED that this petition is summarily dismissed pursuant to

Rule 4 of the Rules Governing § 2254 Cases. The Clerk is directed to enter judgment dismissing

the case.

        IT IS FURTHER ORDERED that Smith’s motion to appoint counsel (Dkt. No. 2) is

DENIED as moot.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED. I do not

believe that reasonable jurists would believe that Smith has made a substantial showing of the denial

of a constitutional right.

        Smith is advised that the judgment entered by the Clerk is final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court

a notice of appeal within 30 days of the entry of judgment. See Fed. R. App. P. 3, 4. In the event

Petitioner decides to appeal, he should also request that the court of appeals issue a certificate of

appealability.

        Dated this 27th day of November, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, District Judge
                                              United States District Court




                                                 9
